DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, fig. 1, in the reply filed on 04 May 2022 is acknowledged.  The traversal is on the ground(s) that every figure relates to the same embodiment and not patentably distinct species.  This is not found persuasive because each species is independent and distinct because each species is structurally unique. For example. Species A contains a one-piece threaded locking pin, species C contains a locking pin that contains a spring mechanism, species D contains a two-piece locking pin with an inner post and outer sleeve, species E contains a collar recess pocket for the two-piece locking pin, etc.  Specifically regarding applicant’s arguments related to species 3-5, 19, and 23, it is first noted that species I and J are silent as to the structure of their locking pin and it cannot be assumed it has the same structure as the pin shown in figs. 3-5 as stated by applicant. The mere fact that the specification uses the term “locking pin” for each embodiment is not sufficient evidence to show the pin is the same between the species when there are multiple locking pin embodiments disclosed as outlined above. Further, there are other structural difference that make these species independent and distinct such as species I having a segmented ring that has a cross-section hexagon shape. Further, there is a search and/or examination burden because each of the patentably distinct species has acquired a separate status in the art due to their divergent subject matter outlined above. Therefore, the requirement is still deemed proper and is therefore made FINAL.
It is noted that applicant indicates claims 1-7 and 11-17 as reading on the elected species. However, claims 7 and 17 each recite that the locking mechanism has a spring mechanism, a feature not found in the locking mechanism of figure 1, but rather in the locking mechanism of species C, figs. 3-5 (see paragraph [0042] of the specification).  Therefore, claims 7-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford (US 2021/0301953).
In regards to claims 1 and 11, Crawford discloses a union connection assembly comprising: 
a collar (103) comprising a collar groove (see groove formed at “104” between thread 321 and projection 111 in fig. 1) on an inner circumference of the collar; 
a male pipe (102), wherein the male pipe comprises a male pipe groove (241) on an outer circumference of the male pipe and wherein the male pipe is configured to be inserted into a first aperture of the collar; 
a female pipe (101), wherein the female pipe is configured to be inserted into a second aperture of the collar; and 
a segmented ring (104) configured to be housed in a passageway formed by the collar groove and the male pipe groove for bearing a load between the collar and the male pipe.
In regards to claims 2 and 12, Crawford further discloses the male pipe comprises, a male pipe end (230) and a first interface at a rim of the male pipe end, wherein the female pipe comprises a female pipe end (220) and a second interface at the female pipe end, wherein the second interface is configured to engage with the first interface to connect the male pipe to the female pipe (shown in fig. 1), and wherein the female pipe comprises a first threaded surface (221) for engaging with a second threaded surface (321) on the collar to secure the collar to the female pipe.
In regards to claims 3 ad 13, Crawford further discloses the male pipe groove traverses an entire circumference of the outer circumference of the male pipe (shown in fig. 2), and the collar groove traverses an entire circumference of the inner circumference of the collar (shown in fig. 1).
In regards to claims 4 and 14, Crawford further discloses the collar further comprises a hole (107) located along an outer surface of the collar, the hole on the collar configured to allow for the segmented ring to be inserted through the collar into the male pipe groove (see paragraph [0046]).
In regards to claims 5 and 15, Crawford further discloses the collar further comprises a locking hole (see hole that receives 105) with a threaded surface, the locking hole configured to allow a locking mechanism to be inserted through the locking hole and into a pocket in the female pipe (shown in fig. 1).
In regards to claims 6 and 16, Crawford further discloses the collar further comprises a locking hole with a threaded surface, the locking hole configured to allow a locking mechanism to be inserted through the locking hole and into a pocket in the female pipe (shown in fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar union connection assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679                                                                                                                                                                                            	05/11/2022